08-3999-cv
     Rosario Veiga v. World Meteorological Organisation

                                                                                          Marrero, J.
                                                                                             S.D.N.Y.
                                                                                           07-cv-3182


                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER
     RULINGS BY SUM M ARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO SUM M ARY
     ORDERS FILED AFTER JANUARY 1, 2007, IS PERM ITTED AND IS GOVERNED BY THIS COURT’S
     LOCAL RULE 32.1.1 AND FEDERAL RULE OF APPELLATE PROCEDURE 32.1. IN A BRIEF OR OTHER
     PAPER IN W HICH A LITIGANT CITES A SUM M ARY ORDER, IN EACH PARAGRAPH IN W HICH A
     CITATION APPEARS, AT LEAST ONE CITATION M UST EITHER BE TO THE FEDERAL APPENDIX OR
     BE ACCOM PANIED BY THE NOTATION: (SUM M ARY ORDER). A PARTY CITING A SUM M ARY
     ORDER M UST SERVE A COPY OF TH AT SUM M ARY ORDER TOGETHER W ITH THE PAPER IN
     W HICH THE SUM M ARY ORDER IS CITED ON ANY PARTY NOT REPRESENTED BY COUNSEL
     UNLESS TH E SUM M ARY ORDER IS AVAILABLE IN AN ELECTRONIC DATABASE W HICH IS
     PUBLICLY ACCESSIBLE W ITHOUT PAYM ENT OF FEE (SUCH AS THE DATABASE AVAILABLE AT
     HTTP://W W W .CA2.USCOURTS.GOV/). IF NO COPY IS SERVED BY REASON OF THE AVAILABILITY
     OF THE ORDER ON SUCH A DATABASE, THE CITATION M UST INCLUDE REFERENCE TO THAT
     DATABASE AND THE DOCKET NUM BER OF THE CASE IN W HICH THE ORDER W AS ENTERED.


 1            At a stated term of the United States Court of Appeals for the Second Circuit, held at the
 2   Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York, on
 3   the 3rd day of March, two thousand nine
 4
 5   PRESENT:
 6               PIERRE N. LEVAL,
 7               ROSEMARY S. POOLER,
 8               BARRINGTON D. PARKER,
 9                           Circuit Judges.
10   ______________________________________
11
12   Maria Do Rosario Veiga,
13
14                         Plaintiff-Appellant,
15
16                  -v.-                                                 No. 08-3999-cv
17                                                                       SUMMARY ORDER
18
19   World Meteorological Organisation, Michel Jerraud, Jorge Cortes, Joachim Miller,
20   Iwona Rummel-Buska,
21
22                         Defendants-Appellees,
23
24   United States Department of Justice,
 1
 2                     Intervenor.
 3   _______________________________________
 4
 5   FOR PLAINTIFF-APPELLANT:               Edward Patrick Flaherty, Schwab, Flaherty & Associes,
 6                                          Geneva, Switzerland.
 7
 8   FOR INTERVENOR:                        Emily E. Daughtry, Assistant United States Attorney
 9                                          (David S. Jones, Assistant United States Attorney, Lev L.
10                                          Dassin, Acting United States Attorney, on the brief), Office
11                                          of the United States Attorney for the Southern District of
12                                          New York, New York, New York.
13
14
15        UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED, AND
16   DECREED that the judgment of the district court is AFFIRMED.
17
18          Maria Do Rosario Veiga appeals from the judgment of the United States District Court for

19   the Southern District of New York (Marrero, J.) dismissing her claims for lack of subject-matter

20   jurisdiction. Rosario Veiga brought suit against the World Meteorological Organisation (the

21   “WMO”) and several individual defendants after, she alleges, she was wrongly dismissed from her

22   position at the WMO. She asserts that federal courts have jurisdiction over her claims, which

23   include breach of contract, defamation, and violations of the Racketeering Influenced Corrupt

24   Organization Act, 18 U.S.C. § 1962(c) (“RICO”), by virtue of the Alien Tort Statute, 28 U.S.C. §

25   1350 (the “ATS”). Rosario Veiga and the individual defendants are all residents of foreign nations;

26   all but one are also foreign nationals. All relevant events occurred in Geneva, Switzerland. We

27   assume familiarity with the underlying facts and procedural history of this case, as well as the issues

28   on appeal.

29          On appeal, Rosario Veiga argues that the district court erred in 1) ruling that she lacked

30   standing to raise constitutional objections to the International Organizational Immunities Act, 22

31   U.S.C. § 288a (the “IOIA”), because she is a non-resident foreign national; 2) that the IOIA is

                                                      -2-
 1   unconstitutional; 3) that the IOIA does not grant as sweeping an immunity as the district court

 2   accorded the defendants; and 4) that immunities accorded the defendants violate the International

 3   Covenant on Civil and Political Rights, Dec. 19, 1966, 999 U.N.T.S. 171, (the “ICCPR”). Finding

 4   no error, we affirm.

 5   DISCUSSION

 6          We review a district court’s dismissal of a claim for lack of subject-matter jurisdiction de

 7   novo. Flores v. Southern Peru Copper Corp., 414 F.3d 233, 241 (2d Cir. 2003). Rosario Veiga does

 8   not dispute that the WMO is immune under the IOIA, and we agree that it is. The remaining dispute

 9   is whether that immunity is constitutional. We do not address whether Rosario Veiga, a non-resident

10   foreign national, has standing to claim the protections of various constitutional provisions, because

11   we conclude that her constitutional arguments fail.

12          Rosario Veiga argues that the immunity granted by the IOIA violates numerous constitutional

13   provisions, including 1) the Fifth Amendment’s just compensation clause; 2) the Fifth Amendment’s

14   due process clause’s protection of procedural rights; 3) the Fifth Amendment’s due process clause’s

15   protection of substantive rights; 4) the First Amendment’s petition clause; and 5) the Seventh

16   Amendment’s jury clause. We confronted and rejected similar arguments in Brzak v. United

17   Nations, 08-2799-cv (2d Cir. Mar. 2, 2010). As we stated in Brzak, “Each of these arguments fail,

18   as each does no more than question why immunities in general should exist. The short – and

19   conclusive – answer is that legislatively and judicially crafted immunities of one sort or another have

20   existed since well before the framing of the Constitution, have been extended and modified over

21   time, and are firmly embedded in American law.” Rosario Veiga offers no principled argument

22   explaining why the immunity she challenges in this case is different. Therefore, Rosario Veiga’s


                                                      -3-
 1   claims were dismissed correctly.

 2           Rosario Veiga also claims that the application of immunity would violate the ICCPR. This

 3   argument fails because the United States ratified the treaty subject to the understanding it was not

 4   self-executing; and, we have concluded that this understanding means that the ICCPR does not create

 5   a private right of action. See Flores v. Southern Peru Copper Corp., 414 F.3d 233, 258 n.35 (2d Cir.

 6   2003). Rosario Veiga also claims that the immunity that the IOIA grants to the individual defendants

 7   is not as broad as the district court held it to be; however, this claim is waived since it was not raised

 8   below. See In Re Nortel Networks Corp. Securities Litigation, 539 F.3d 129, 132 (2d Cir. 2008).

 9           We have considered appellant’s remaining arguments and find them to be without merit.

10   CONCLUSION

11           For the foregoing reasons, the judgment of the district court is AFFIRMED.

12

13                                                   For the Court:

14                                                   Catherine O’Hagan Wolfe, Clerk

15

16

17

18




                                                       -4-